DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on March 9, 2022 has been received and considered. By this amendment, claims 1, 7, and 9 are amended, claims 3-5 are cancelled, claims 10-16 are added, and claims 1, 2, and 7-16 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure fails to provide adequate written description for the newly-amended limitation of “an electrical stimulator operatively coupled with the lead, the electrical stimulator configured to deliver electrical stimulation to at least one of Type Ia and Ib target afferent nerve fibers located outside of the human body”. There is no disclosure in the originally-filed specification of delivering electrical stimulation to nerve fibers located outside of the human body. It is not clear from the claim or the disclosure how this is even possible. Furthermore, regarding claims 10-16, the disclosure fails to describe the current or voltage of the electrical stimulation that is “configured to” generate the action potential in the target nerve fiber while avoiding generation of unwanted responses in non-target nerves. The disclosure is silent regarding the configurations of the current and voltage that are necessary to satisfy the claim. For at least the reasons given above, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 9-11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrical stimulation" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this communication, it is believed this recitation should be directed to “the electrical stimulator”.
Claim 9 recites the limitation "an electrical stimulator operatively coupled with the lead, the electrical stimulator configured to deliver electrical stimulation to at least one of Type Ia and Ib target afferent nerve fibers located outside of the human body" in lines 5-6. It is unclear how the electrical stimulator would be configured to deliver electrical stimulation to nerve fibers located outside of the human body. It is unclear if the claim requires an electrode located in the human body and an electrical stimulator that delivers stimulation to a separate, different human body’s nerve fibers or if the claim is intending to claim that the electrical stimulator delivers stimulation to nerve fibers located on the outside or surface of the human body.  The metes and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 10-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (U.S. 2002/0099419, previously cited). Regarding claim 1, Cohen discloses an electrical stimulation system comprising: a single contact electrode 11/12/13 configured to be inserted in-vivo (see Figures 1 and 2 and paragraph [0043], which describes implantation, which is considered to be “configured to be inserted in-vivo”) a therapeutically effective distance from a target afferent nerve fiber (Figure 2 shows the electrodes implanted adjacent a nerve bundle 19 to apply therapy and, thus, this is considered “a therapeutically effective distance” since it effectively applies therapy); a percutaneous lead 16 operatively coupled with the single contact electrode (see Figure 2); an electrical stimulator 20 operatively coupled with the single contact electrode (see Figure 2), wherein the electrical stimulator is configured to provide electrical stimulation through the single contact electrode to the target afferent nerve fiber, wherein the electrical stimulation comprises a waveform configured to generate an action potential in the target afferent nerve fiber while avoiding generation of unwanted response in non-target nerve fibers (see paragraphs [0050]-[0056] which describe the operation of the apparatus, where it is respectfully submitted that the activation and suppression of nerve fibers are not “unwanted” responses, but rather wanted responses by Cohen). 
Regarding claim 7, Cohen discloses an electrical stimulation system comprising: a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, wherein the single contact electrode is configured to be positioned a therapeutically effective distance from a target Type I or Type Ib afferent nerve fiber (see Figures 1 and 2); and an electrical stimulator 20 coupled with the percutaneous lead (see Figure 2), wherein the electrical stimulator is configured to deliver electrical stimulation through the single contact electrode to the target Type I or Type Ib afferent nerve fiber and wherein a waveform of the electrical stimulation is configured to generate an action potential in the target afferent Type I or Type Ib nerve fiber while avoiding generation of unwanted responses in non-target Type III and Type IV afferent nerve fibers to reduce a perception of pain (see paragraphs [0050]-[0056] which describe the operation of the apparatus, where it is respectfully submitted that the activation and suppression of nerve fibers are not “unwanted” responses, but rather wanted responses by Cohen). 
Regarding claims 10-13, because the stimulation of Cohen stimulates the target nerve fiber and only has “wanted” activation of target and non-target nerve fibers, it is respectfully submitted that the current and voltage of the electrical stimulation are both “configured to” generate the action potential in the target afferent nerve fiber while avoiding generation of unwanted responses in non-target nerve fibers and generate the action potential in the target Type I or Type Ib afferent nerve fiber while voiding generation of unwanted responses in non-target Type III and Type IV afferent nerve fibers.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (U.S. 2002/0099419, cited above). Cohen discloses the invention substantially as claimed, but fails to disclose that the single contact electrode has a surface area of approximately 20 mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the electrodes of Cohen to have a surface area of approximately 20 mm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Cohen, the Applicant argues that Cohen fails to disclose the electrical stimulation comprising a waveform configured to generate an action potential in the target afferent nerve fiber while avoiding generation of unwanted responses in non-target nerve fibers. The Applicant argues that because Cohen discloses purposefully activating both small sensory fibers and motor nerve fibers to create a block, it is the opposite of avoiding generation of unwanted responses in non-target nerve fibers. It is respectfully submitted that because the stimulation of the fibers in Cohen is purposeful, the activation of such fibers is “wanted”. As such, Cohen is considered to satisfy this limitation. The Applicant further argues that Cohen fails to disclose a single contact electrode configured to be inserted in-vivo a therapeutically effective distance from a target afferent nerve fiber and modifying the electrode of Cohen is not predictable. As an initial matter, the electrode of Cohen is not and need not be modified, as Cohen discloses that the electrodes are implanted, as discussed above. As such, the electrode of Cohen is configured to be inserted in-vivo a therapeutically effective distance from a target afferent nerve fiber. Applicant’s arguments directed at modifying Cohen to arrive at the claimed invention are moot because Cohen has not been modified and Cohen is considered to anticipate the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792